ORDER
It is this 16th day of June, 1977
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals in Armes v. Cook, 34 Md. App. 389, 367 A. 2d 85, be, and it is hereby, vacated and the case remanded to that court with directions to vacate the order of the Superior Court of Baltimore City and remand the case for reconsideration of the Rule 625 a moti.on in light of our decision in Owen v. Freeman, 279 Md. 241, 367 A. 2d 1245 (1977). This (Rule 625 a) discretion is to be applied free of any indication by this Court as to how it should be exercised.
/s/ Robert C. Murphy Chief Judge